Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office action in response to communications received on 09/19/2017.   Claims 3, 4, 8, 13, 17, and 18 are cancelled.  Claims 1, 2, 5-7, 9-12, 14-16, and 19-26  are currently pending and addressed below. 

Allowable Subject Matter
Claims 3, 4, 8, 13, 17, are 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9-12, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ratz et al. 2015/0328000.
Ratz discloses a mitral valve stent including an annular valve body 10 with a plurality of ventricular tissue anchors 30 and atrial anchors 34 (Claim 16) and at least one protective fabric covering (paragraphs 29, 31).  The fabric covering of the cushions 38, 39 may similar to annular flap 50 (paragraph 31).  That material may be PET (paragraph 34) (Claim 5).  The fabric cover may go from the annular flap to the ends of the anchors, which would cover the connection point of the anchor and valve body (paragraph 31; Fig. 3) (Claims 1, 2).  Ratz also teaches stitching to bind the covering the body (paragraph 31) (Claims 6-7).  The connection points are aligned in a common plane (Figs. 3, 4) (Claims 9, 10).  Ratz also discloses a plurality of leaflets situated with the annular body and is situated in a ventricular direction (paragraph 36; Fig. 1b) (Claim 15). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ratz et al. 2015/0328000 in view of Hariton et al. 2019/017342. 
Ratz teaches the invention as claimed and as discussed above. However, Ratz does not explicitly teach an inner and outer frame connected together. 
Hariton teaches a valve implant with an inner frame 30 and an outer frame 60 that are connected at junctions (paragraph 467; Figs. 1a, 1b).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the device of Ratz with the annular frames of Hariton in order to sandwich leaflet tissue as taught by Hariton (paragraph 467). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774